DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to art, independent claims 1, 14, and 19 recite a specific gaming process including a plurality of configurable symbols and a plurality of non-configurable symbols, the configurable symbols including a repeater symbol whose value is not assigned until a feature game is triggered. The repeater symbol is defined by the specification as a symbol whose value is determined by summing the values of the configurable symbols that triggered the feature game. Aoki et al. (US patent 8,360,851) is the closest prior art, see figure 5. The jewel symbols 174 are configurable symbol with values overlaid much like the claimed invention. Jackpot triggers and “hold and spin” features are well-known. However the full combination of the limitations is not shown or taught by the cited prior art.
In regards to 35 USC 101, the examiner concurs with applicant’s arguments. The claims, as currently amended, do not recite wager gaming operations and, therefore, pass step 2A, prong 1 of the analysis. The claim are patent eligible.
In regards to double patenting, an approved TD was filed 4/14/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/Primary Examiner, Art Unit 3715